       Case 3:19-cv-01797-BH Document 1 Filed 07/29/19                Page 1 of 8 PageID 1


                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


 MARIA A. PADILLA,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 3:19-cv-01797

 SCOTT & ASSOCIATES, P.C.,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes MARIA A. PADILLA (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of SCOTT & ASSOCIATES, P.C.

(“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Texas and a substantial portion the events or omissions giving rise to

the claims occurred within the Northern District of Texas.

                                              PARTIES



                                                  1
        Case 3:19-cv-01797-BH Document 1 Filed 07/29/19                 Page 2 of 8 PageID 2


      4. Plaintiff is a natural person over 18 years-of-age residing in Dallas, Texas, which lies

within the Northern District of Texas.

      5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

      6. Defendant is a debt collection law firm holding itself out as a debt collector whose principal

purpose is the collection of consumer debts.1 Defendant is a professional corporation organized

under the laws of the state of Texas with its principal place of business located at 1120 Metrocrest

Drive, Suite 100, Carrollton, Texas.

      7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

      8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                 FACTS SUPPORTING CAUSE OF ACTION

      9. The instant action arises out of Defendant’s attempts to collect upon an outstanding

consumer debt (“subject debt”) said to be owed by Plaintiff.

      10. The subject debt stems from purportedly past due payments Plaintiff is said to owe to

Capital One, N.A. (“Capital One”) stemming from a personal credit card Plaintiff was issued by

Capital One.

      11. After Plaintiff purportedly defaulted on her obligations to Capital One, the subject debt

was subsequently sold to LVNV Funding, LLC (“LVNV”), who then retained Defendant to collect

upon the subject debt.

      12. On or about July 5, 2019, Defendant sent Plaintiff a collection letter regarding the subject

debt. See Exhibit A.



1
    https://www.spalaw.com/consumers.html

                                                   2
        Case 3:19-cv-01797-BH Document 1 Filed 07/29/19               Page 3 of 8 PageID 3


   13. This was the first communication Plaintiff received from Defendant regarding the subject

debt.

   14. The letter states “You have either sent this Firm or our Client a Cease and Desist

notification in writing. Under Section 15 USC 1692c of the FDCPA, this letter will serve the

following purposes . . . .”

   15. However, Plaintiff has never sent Plaintiff nor LVNV any cease and desist letter in the mail

or otherwise indicated in writing an unwillingness to address the subject debt.

   16. Defendant’s false representation to the contrary greatly confused and concerned Plaintiff,

as she was led to believe she had taken action in connection with the subject debt which she had

not.

   17. Defendant’s collection letter further states “At this time, no attorney with this firm has

personally reviewed the particular circumstances of your account. However, if you fail to contact

this office, our client may consider additional remedies to recover the balance due” (emphasis

added).

   18. The collection letter goes on to state: “If you have questions about this Account, you may

contact us at 866-298-3155 between the hours of 8AM-6PM CST, M-F. Otherwise, the Firm

will consider all remedies available to recover the balance due” (emphasis added).

   19. As such, in two instances in the collection letter, Defendant ties the implicit threat of legal

action (given that this is a debt collection communication from a law firm, regardless of whether

an attorney reviewed the circumstances of the account, the letter’s multiple references to

“additional remedies” and “all remedies” suggests the potential for litigation) with suggestions that

such legal action could be avoided if Plaintiff called Defendant.




                                                 3
        Case 3:19-cv-01797-BH Document 1 Filed 07/29/19                Page 4 of 8 PageID 4


      20. Therefore, Defendant’s collection letter was designed to compel Plaintiff to call Defendant

regarding the subject debt in order to avoid potential legal action.

      21. This reading of the letter is further evinced when considering Defendant’s “if you have

questions” language, in combination with the blatantly false representation regarding Plaintiff

having submitted a written cease and desist letter to either LVNV or Defendant.

      22. A consumer who has been told they submitted a written cease and desist, but actually had

not, would undoubtedly have questions about the account, and call Defendant about the confusion.

      23. As of the drafting of this Complaint, Plaintiff has never received a phone call from

Defendant regarding the subject debt – nor has she communicated with Defendant in any manner.

      24. Therefore, taking all of the above together and upon information and belief, Defendant

crafted its collection letter in a manner to be so confusing and so threatening to Plaintiff that she

would be compelled to contact Defendant, in turn providing Defendant Plaintiff’s telephone

information, through which Defendant would be able to utilize a more effective method of

collection communication – telephone calls.

      25. After all, Defendant offers consumers upon whom it is attempting to collect debts “multiple

forms of communication, including online, phone, mail, and email.”2

      26. As such, Defendant’s collection letter utilized literal falsehoods and implicit threats in a

deceptive, misleading, and unfair attempt to gather contact information from Plaintiff in order to

better effectuate its collection efforts.

      27. Defendant’s false suggestion as to Plaintiff’s submission of a written cease and desist

further deceptively and unfairly deprived Plaintiff of her ability to receive accurate and truthful

information regarding the subject debt, further inhibiting her ability to receive communications



2
    https://www.spalaw.com/consumers.html

                                                   4
        Case 3:19-cv-01797-BH Document 1 Filed 07/29/19              Page 5 of 8 PageID 5


she otherwise may have found helpful when determining how to intelligently address the subject

debt.

   28. Defendant’s conduct further violated Plaintiff’s substantive right to be free from deceptive

and misleading collection communications under the FDCPA.

   29. Frustrated and confused with the nature of Defendant’s conduct, Plaintiff spoke with

Sulaiman regarding her rights, resulting in expenses.

   30. Plaintiff has suffered concrete harm as a result of Defendant’s conduct, including but not

limited to expending time addressing and dealing with Defendant’s confusing and misleading

conduct, as well as being deprived the ability to intelligently address the subject debt given

Defendant’s violations of law.

               COUNT I – VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

   31. Plaintiff repeats and realleges paragraphs 1 through 30 as though fully set forth herein.

   32. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   33. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   34. Defendant identifies itself as a debt collector, and is a business the principal purpose of

which is collecting or attempting to collect, directly or indirectly, defaulted debts owed or due or

asserted to be owed or due to others.

   35. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes. Medical

bills incurred for personal purposes constitute a “debt” under the FDCPA.

               a. Violations of 15 U.S.C. §1692e




                                                 5
     Case 3:19-cv-01797-BH Document 1 Filed 07/29/19                    Page 6 of 8 PageID 6


    36. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

    37. In addition, this section enumerates specific violations, such as:

            “The false representation of the character, amount, or legal status of any
            debt…” 15 U.S.C. §1692e(2)(A).

            “The use of any false representation or deceptive means to collect or
            attempt to collect any debt or to obtain information concerning a
            consumer.” 15 U.S.C. §1692e(10).

    38. Defendant violated § 1692e, e(2)(A), and e(10) when it falsely represented that Plaintiff

had submitted a written cease and desist letter to either Defendant or LVNV. Plaintiff never

submitted such written request, illustrating the literal falsity of Defendant’s representation.

Defendant’s false representation inhibited Plaintiff’s ability to intelligently address the subject debt

given the blatant misrepresentation as to the true status of the subject debt.

    39. Defendant further violated § 1692e and e(10) through the deceptive and misleading ways

in which the collection letter was designed to compel Plaintiff to contact Defendant. While there

is nothing facially deceptive about encouraging an individual to contact a debt collector, the

manner through which Defendant’s letter ties: threats of litigation with indications that Plaintiff

calling Defendant would avoid litigation, and creates questions through false representations and

invites Plaintiff to contact Defendant if there are any questions, illustrates the extent to which

Defendant’s attempts to get Plaintiff to contact it were achieved through pressure-intensive and

deceptive means. The fact Plaintiff has not received any phone calls from Defendant, in

combination with the nature of the letter, gives rise to the reasonable inference that Defendant’s

collection letter was intentionally crafted to confuse Plaintiff into calling Defendant so that

Defendant could use a more efficient, and effective, method of debt collecting.

                                                   6
     Case 3:19-cv-01797-BH Document 1 Filed 07/29/19                  Page 7 of 8 PageID 7


               b. Violations of 15 U.S.C. §1692f

   40. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   41. Defendant violated 15 U.S.C. §1692f when it unfairly indicated that Plaintiff had submitted

a written cease and desist letter. Plaintiff had never submitted such a letter. As such, Defendant

considering that Plaintiff had submitted a written cease and desist letter unfairly put Plaintiff in

the position of being treated as a debtor who was otherwise unwilling to address the debt or receive

further communications.

   42. Defendant further violated 15 U.S.C. § 1692f when it unfairly utilized false and deceptive

representations in an effort to subject Plaintiff to more intensive methods of debt collection.

   WHEREFORE, Plaintiff, MARIA A. PADILLA, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: July 29, 2019                                  Respectfully submitted,

s/ Nathan C. Volheim                                  s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                      Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                                 Counsel for Plaintiff
Admitted in the Northern District of Texas            Admitted in the Northern District of Texas
Sulaiman Law Group, Ltd.                              Sulaiman Law Group, Ltd.

                                                 7
    Case 3:19-cv-01797-BH Document 1 Filed 07/29/19           Page 8 of 8 PageID 8


2500 South Highland Ave., Suite 200              2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                          Lombard, Illinois 60148
(630) 568-3056 (phone)                           (630) 581-5858 (phone)
(630) 575-8188 (fax)                             (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                         thatz@sulaimanlaw.com


s/ Eric D. Coleman
Eric D. Coleman, Esq. # 6326734
Counsel for Plaintiff
Admitted in the Northern District of Texas
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, Illinois
(331) 307-7648 (phone)
(630) 575-8188 (fax)
ecoleman@sulaimanlaw.com




                                             8
